DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Regarding Claim 1, the prior art does not disclose, teach or suggest a phase-locked loop (PLL), comprising:
a track-and-hold charge pump configured to provide the pumping current according to a reference clock and the feedback signal, and comprising:
a track-and-hold circuit coupled to the frequency divider and configured to sample the feedback signal according to the reference clock;
a pumping switch; and
a pulse width modulator (PWM) configured to provide a PWM signal to control the pumping switch according to the reference clock, so as to provide the pumping current corresponding to the sampled feedback signal;
in combination with all the other claimed limitations.
Claims 2-7 are allowed for depending from Claim 1.

Regarding Claim 8, the prior art does not disclose, teach or suggest a phase-locked loop (PLL), comprising:

a bandwidth calibration circuit configured to provide the control signal according to the pumping signal;
in combination with all the other claimed limitations.
Claims 9-16 are allowed for depending from Claim 8.

Regarding Claim 17, the prior art does not disclose, teach or suggest a phase-locked loop (PLL), comprising:
wherein the track-and-hold charge pump comprises:
a plurality of track-and-hold circuits configured to sample the feedback signals according to the reference clock;
a transconductance amplifier configured to convert the sampled feedback signals into a current; and
a pumping switch coupled between the transconductance amplifier and the LPF, wherein the pumping switch is controlled by a PWM signal corresponding to the reference clock, to provide the pumping current according to the current;
in combination with all the other claimed limitations.
Claims 18-20 are allowed for depending from Claim 17.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 

Contact
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Diana J Cheng whose telephone number is (571)270-1197.  The examiner can normally be reached on Monday - Friday 9 am - 5:30 pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lincoln Donovan can be reached on (571)272-1988.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/DIANA J. CHENG/Examiner, Art Unit 2849